 



AMENDMENT TO 1997 LONG-TERM STOCK INCENTIVE PLAN
     WHEREAS, the Polo Ralph Lauren Corporation (the “Company”) sponsors the
Polo Ralph Lauren Corporation 1997 Long-Term Stock Incentive Plan (as Amended
and Restated as of August 12, 2004) (the “Plan”);
     WHEREAS, the Board of Directors of the Company (the “Board”) desires to
amend the Plan to clarify that members of the Board who are not employees of the
Company may receive awards under the Plan, and to make conforming and other
non-material changes to the Plan; and
     WHEREAS, the Board may amend the Plan in accordance with Section 12(a) of
the Plan, subject to stockholder approval to the extent necessary to comply with
any tax or regulatory requirement applicable to the Plan.
     NOW, THEREFORE, the Plan is hereby amended as follows, as of June 30, 2006,
but subject to the subsequent approval of the stockholders of the Company at the
Company’s August 10, 2006 annual stockholders meeting:

  1.   The first sentence of Section 1 of the Plan is hereby amended to read in
its entirety as follows:

The purposes of this Polo Ralph Lauren Corporation 1997 Long-Term Stock
Incentive Plan are to promote the interests of Polo Ralph Lauren Corporation and
its stockholders by (i) attracting and retaining exceptional directors, officers
and other employees and third party service providers of the Company and its
Subsidiaries, as defined below; (ii) motivating such individuals by means of
performance-related incentives to achieve longer-range performance goals; and
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company.

  2.   The definition of “Participant” in Section 2 of the Plan is hereby
amended to read in its entirety as follows:

“Participant” shall mean any person eligible to receive an Award under Section 5
of the Plan and selected by the Committee to receive an Award under the Plan.

  3.   The first sentence of Section 4(a) of the Plan is hereby amended by
inserting, immediately after the phrase “shall be 26,000,000;”, the following:

the maximum number of Shares with respect to which Awards may be granted to any
Participant who is a director of the Company but not an employee of the Company
in any fiscal year may not exceed 25,000;

  4.   The first sentence of Section 4(e) of the Plan is hereby amended by
replacing the word “shares” with the word “Shares”.

 



--------------------------------------------------------------------------------



 



  5.   The last sentence of Section 4(e) of the Plan is hereby amended to read
in its entirety as follows:

Subject to the rights of any Participant under an Award outstanding as of
August 12, 2004, the vesting of Full Value Awards may only be accelerated upon
(i) death, disability, retirement or other termination of employment or service
of the Participant or (ii) a Change of Control.

  6.   Section 5 of the Plan is hereby amended to read in its entirety as
follows:

SECTION 5. Eligibility. Any director, officer or employee of, or Third Party
Service Provider to, the Company or any of its Subsidiaries (including any
prospective director, officer, employee or Third Party Service Provider) shall
be eligible to be designated a Participant.

  7.   Clause (ii) of Section 8(d) of the Plan is hereby amended to read in its
entirety as follows:

subject to the rights of any Participant under an Award outstanding as of
August 12, 2004, the vesting of Awards of Shares of Restricted Stock and/or
Restricted Stock Units that are Full Value Awards may only be accelerated upon
(A) death, disability, retirement or other termination of employment or service
of the Participant or (B) a Change of Control.

  8.   Clause (ii) of Section 9(d) of the Plan is hereby amended to read in its
entirety as follows:

subject to the rights of any Participant under an Award outstanding as of
August 12, 2004, the vesting of Performance Awards that are Full Value Awards
may only be accelerated upon (A) death, disability, retirement or other
termination of employment or service of the Participant or (B) a Change of
Control.

  9.   Clause (ii) of Section 10(c) of the Plan is hereby amended to read in its
entirety as follows:

subject to the rights of any Participant under an Award outstanding as of
August 12, 2004, the vesting of “Other Stock-Based Awards” that are Full Value
Awards may only be accelerated upon (A) death, disability, retirement or other
termination of employment or service of the Participant or (B) a Change of
Control.

  10.   Section 11(c) of the Plan is hereby amended by inserting the word “that”
immediately preceding the phrase “is (are) to apply to the Company”.     11.  
Section 11(d)(vi)(i) of the Plan is hereby amended by inserting the word “a”
immediately preceding the phrase “Performance Compensation Award”.     12.   The
first proviso of Section 12(b) of the Plan is hereby amended by modifying the
phrase “that would impair the rights of any Participant or any holder or

 



--------------------------------------------------------------------------------



 



      beneficiary of any Option theretofore granted” to read as follows: “that
would impair the rights of any Participant or any holder or beneficiary of any
Award theretofore granted”.     13.   Section 14(a)(iii) of the Plan is hereby
amended by (a) replacing the phrase “Incentive Options” with the phrase
“Incentive Stock Options”; (b) replacing “grantee” with “Grantee”; and
(c) replacing “option” each time it appears with “Option”.

     This Amendment shall not take effect unless and until it has been approved
by the stockholders of the Company at the Company’s August 10, 2006 annual
stockholders meeting. Except as expressly amended hereby, the Plan shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof. The validity, construction and effect of this Amendment shall
be determined in accordance with the laws of the State of New York.

 